Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

CYNTHIA FERNANDEZ,                             )
                                               )        Supreme Court No. S-15729
                      Appellant,               )
                                               )        Superior Court No. 3AN-86-09323 CI
      v.                                       )
                                               )        OPINION
DAVID M. FERNANDEZ,                            )
                                               )        No. 7040 – August 28, 2015
                      Appellee.                )
                                               )


              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Anchorage, Patrick J. McKay, Judge.

              Appearances:    Cynthia Fernandez, pro se, Chugiak,
              Appellant. Roberta C. Erwin and Robert C. Erwin,
              Palmier~Erwin, LLC, Anchorage, for Appellee.

              Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
              Bolger, Justices.

              FABE, Chief Justice.


I.    INTRODUCTION
              A husband and wife filed for dissolution in 1986 and the court awarded the
wife monthly child support. But the parties did not actually separate until 2007, save a
period apart from 1997 to 2001. Their dissolution was a sham, structured to shield
otherwise marital property from the husband’s bankruptcy. After the parties actually
separated in 2007, the wife contacted the Child Support Services Division to enforce past
due child support dating back to 1986, which totaled nearly $118,000. The husband filed
a motion for relief from the child support judgment. The superior court granted the
motion after concluding that the parties’ original dissolution had been obtained by a
fraud on the court.     The superior court used its discretion under Alaska Civil
Rule 60(b)(6) to set aside the 1986 dissolution and order a division of property and child
support as of 2007, when the parties actually separated. The wife appeals. Because the
parties’ 1986 dissolution used the court system as a tool to defraud creditors and thus
undermined the court’s integrity, we affirm the superior court’s conclusion that the
dissolution was a fraud on the court under Rule 60(b)(6).
II.   FACTS AND PROCEEDINGS
             Cynthia and David Fernandez were married in 1979 and had two children
together, one born in 1983 and the other born in 1985. They dissolved their marriage in
1986. As part of the dissolution the parties agreed that David would pay Cynthia
monthly child support. But Cynthia and David did not actually end their relationship in
1986; they agree that they only filed for dissolution to shield some marital assets from
creditors as part of David’s bankruptcy. They continued to live together as husband and
wife until 1997, during which time David provided financial support for the family.
Cynthia and David separated from 1997 to 2001 and David paid child support to Cynthia
during that time. They resumed living together as husband and wife from 2001 until
2007 when they separated for good.
             In 2010 Cynthia contacted the Child Support Services Division (CSSD) to
enforce David’s child support obligation from 1986 to 2007, which totaled roughly
$118,000. David was notified of Cynthia’s support enforcement action through an
August 2010 letter from CSSD. In September 2010 David moved for relief from the
child support order.

                                           -2-                                      7040

              On August 26, 2014, the superior court concluded that “the dissolution
proceeding was in essence a sham on the court perpetrated by both parties.” Under the
clear and convincing standard it concluded that there was a “fraud upon the court” by
both parties because they participated in the sham dissolution which affected David’s
creditors. The superior court stated that “the conduct was egregious and involved a
corruption of the judicial process,” and that “it was an intentional plan and scheme.” It
found that the “appropriate relief” — which it concluded was to “set aside the [decree]
of dissolution” — “may be afforded under Civil Rule 60(b)(6).”
              Rule 60(b) allows the court to set aside a final judgment for various reasons,
such as newly discovered evidence or mistake, and for “any other reason justifying relief
from the operation of the judgment.”1 The trial court found that it was “equitable to set
aside the decree of dissolution, child support judgments, and property judgments entered
in this matter under [Rule] 60(b)(6).” It then “divide[d] [the] property and determine[d]
child support as of the date of the parties’ final separation in June 2007,” making that the
effective date of the parties’ dissolution.
              The superior court reasoned that if the sham dissolution remained intact,
both parties would have “secur[ed] an unfair advantage in varying ways”:
              Ms. Fernandez would receive or remain entitled to a property
              which was jointly purchased and contributed to by Mr.
              Fernandez.[2] Ms. Fernandez would also receive a windfall
              child support judgment including multiple years when the
              parties lived together and held each other out as husband and
              wife, and Mr. Fernandez jointly contributed to the support of
              the household and children. Mr. Fernandez would receive all

       1
              Alaska R. Civ. P. 60(b)(6).
       2
            This is the second appeal stemming from the parties’ dissolution. See
Fernandez v. Fernandez, 312 P.3d 1098 (Alaska 2013). The first appeal concerned
procedural matters largely unrelated to this appeal.

                                              -3-                                     7040

              equity and title in [one] property as well as not be[ing]
              accountable for other assets which were jointly purchased
              during the period of time that they remained holding
              themselves out as husband and wife.
              The parties submitted a joint spreadsheet detailing their marital property,
which the trial court used “to divide the property that existed as of June 2007” based on
the “statutory factors of property settlement.” The trial court stated that its intention was
“to draft a resolution and distribution of property that did not give either side a windfall
from their fraudulent dissolution.” Among other findings related to specific personal
property items, the superior court found that “an equalizing payment of $5,916.97 will
be due from Ms. Fernandez to Mr. Fernandez in order to reach a 55/45 division of the
estate.”
              The superior court’s ruling in that matter was consolidated with its decision
on an April 2014 complaint that Cynthia filed to set aside quitclaim deeds that transferred
property from David to his new wife for $10. Cynthia alleged that the conveyances were
made by David with the intent to hinder, delay, or defraud her as a creditor based on the
child support payments David owed Cynthia. The superior court found that the transfer
of property “was done with the intent to keep the majority of the property unavailable
to the recently renewed child support case,” but that no remedy was required because
David did not actually owe Cynthia child support. It thus rejected Cynthia’s fraudulent
conveyance claims.
              Cynthia filed a motion for reconsideration, or in the alternative, a stay,
which the superior court denied. She appeals.




                                            -4-                                        7040

III.	   STANDARD OF REVIEW
              “We will not disturb a trial court’s ruling on a Rule 60(b) motion unless an
abuse of discretion is demonstrated.”3 We also review for abuse of discretion “[a]
superior court’s determination as to whether fraud upon the court has occurred.”4 “We
will find an abuse of discretion when the decision on review is manifestly
unreasonable.”5
IV.	    DISCUSSION
              Cynthia challenges the superior court’s decision to set aside the 1986
dissolution and child support judgments and arrears under Civil Rule 60(b)(6) based on
its finding of fraud on the court.
        A.	   The Superior Court Did Not Abuse Its Discretion In Granting Relief
              Under Rule 60(b)(6).
              The superior court granted relief under Rule 60(b)(6) for most of David’s
legal obligations flowing from the sham dissolution, which it found was a fraud on the
court. Although David requested relief from the child support obligation and arrears, he
did not frame his request in terms of Rule 60(b). Cynthia argues that the superior court
cannot grant sua sponte relief under Rule 60(b)(6) and further contends that though
David might have otherwise obtained relief under Rule 60(b)(3), which concerns relief
from judgment based on allegations of fraud, misrepresentation, or other misconduct,


        3
Morris v. Morris, 908 P.2d 425, 427 (Alaska 1995); see also Hatten v.
Hatten, 917 P.2d 667, 670 n.3 (Alaska 1996) (“[R]elief from judgment is addressed to
the sound discretion of the trial court, and the court’s ruling will not be disturbed except
upon a showing of abuse of discretion.”).
        4
            Alaska Fur Gallery, Inc. v. First Nat’l Bank Alaska, 345 P.3d 76, 83
(Alaska 2015); see also Allen v. Bussell, 558 P.2d 496, 499-500 (Alaska 1976).
        5
            Ranes & Shine, LLC v. MacDonald Miller Alaska, Inc., ___ P.3d ___, Op.
No. 7003, 2015 WL 1958657, at *3 (Alaska May 1, 2015).

                                            -5-	                                      7040

claims under that provision would be time barred by the rule’s one-year time limit. She
also argues that relief was unavailable under Rule 60(b)(6) because David’s motion for
relief from the child support order was not made within a “reasonable time,” as the rule
requires. Finally, she argues that the superior court’s ruling impermissibly “rewarded
David for his fraud” and thus violated the doctrine of in pari delicto potior est conditio
defendentis (in pari delicto), which precludes wrongdoers from recovering damages from
a wrongdoing where they are at “equal or mutual fault” as the defendant.6 David asks
this court to affirm the superior court’s Rule 60(b)(6) relief and argues that the superior
court acted within its discretion based on the evidence presented at trial.
              “The purpose of [Rule] 60(b) is to provide relief from judgments which, for
one reason or another, are unjust.”7 Rule 60(b) sets forth six reasons for relieving a
party from the effect of a “final judgment, order, or proceeding.”8 Reasons (3) and (6),
which recognize two categories of fraud, are relevant here: they encompass


       6
              BLACK ’S LAW D ICTIONARY 911 (10th ed. 2014).
      7
              Wellmix, Inc. v. City of Anchorage, 471 P.2d 408, 411 n.13 (Alaska 1970).
 “[C]hild support orders are treated like judgments,” and thus “we [have held] that trial
courts may look to Civil Rule 60(b) for guidance in determining when relief is
available.” State, Dep’t of Revenue, Child Support Enforcement Div. v. Maxwell, 6 P.3d
733, 736 (Alaska 2000).
       8
                     In a divorce proceeding where marital property has
              been divided, a divorce decree incorporating a property
              judgment constitutes a final judgment and may be modified
              to the same extent as any equitable decree of the court. . . .
              Other than a[n Alaska] Civil Rule 77(k) motion for
              reconsideration, which must be made within ten days of the
              court’s order, an Alaska Civil Rule 60(b) motion provides the
              only available means for seeking relief from a final judgment
              of property division.
Williams v. Williams, 252 P.3d 998, 1005 (Alaska 2011) (footnote omitted).

                                           -6-                                       7040

“(3) fraud . . . , misrepresentation, or other misconduct of an adverse party” and “(6) any
other reason justifying relief from the operation of the judgment.” “For most fraud, such
as that perpetrated by one party against another, a party can obtain relief from a judgment
by moving under Rule 60(b)(3).” 9 Such motions must be made within one year after
entry of the judgment.10 In contrast, the savings clause at Rule 60(b)(6) “recognizes the
inherent power of courts to set aside judgments for fraud upon the court”11 and contains
no time limit.12 “A party can invoke subsection (b)(6) only if none of the other five
clauses [of Rule 60(b)] apply and extraordinary circumstances exist.”13
              We have held that because Rule 60(b)(6) is “a catch-all provision [it]
‘should be liberally construed to enable court[s] to vacate judgments whenever such
action is necessary to accomplish justice.’ ”14 But in light of the two distinct fraud


       9
              Blanas v. Brower Co., 938 P.2d 1056, 1062 (Alaska 1997).
       10
             Alaska R. Civ. P. 60(b) (“The motion shall be made . . . for reasons (1), (2)
and (3) not more than one year after the date of notice of the judgment or orders . . . .”).
       11
             Blanas, 938 P.2d at 1062; see also Allen v. Bussell, 558 P.2d 496, 499
(Alaska 1976) (“Civil Rule 60(b) specifically notes that although its subsection (3)
provides a method by which a judgment can be reopened because of ‘fraud . . . ,
misrepresentation, or other misconduct of an adverse party,’ the rule is not to be
construed as a limitation of the court’s power ‘to set aside a judgment for fraud upon the
court.’ ” (omission in original)).
       12
              See Mallonee v. Grow, 502 P.2d 432, 437 (Alaska 1972) (“[T]he one-year
time limitation does not apply to proceedings to correct orders obtained by fraud upon
the court.”).
       13
            Juelfs v. Gough, 41 P.3d 593, 597 (Alaska 2002) (quoting Lacher v.
Lacher, 993 P.2d 413, 419 (Alaska 1999) (internal quotation marks omitted)).
       14
              Clauson v. Clauson, 831 P.2d 1257, 1261 (Alaska 1992) (emphasis in
original) (quoting O’Link v. O’Link, 632 P.2d 225, 230 (Alaska 1981)); see also Norman
                                                                          (continued...)

                                            -7-                                       7040

provisions of Rule 60(b), “[n]ot all fraud is ‘fraud on the court.’ ”15
              1.     Fraud on the court
              Cynthia argues that the superior court incorrectly concluded that David and
Cynthia’s 1986 dissolution was a fraud on court as contemplated by Rule 60(b). She
asserts that fraud on the court should be “narrowly construed to embrace only that type
of conduct which defiles the court itself.” That is precisely the type of conduct at issue
here.
              We recently considered what constitutes fraud on the court in Alaska Fur
Gallery, Inc. v. First National Bank Alaska:
                     “Fraud upon the court” is an equitable doctrine that
              allows a court to set aside a judgment obtained as a result of
              fraudulent conduct. It is an exception to the general rule that
              courts [will] not alter or set aside their judgments after the
              expiration of the term at which the judgments were finally
              entered. In Alaska, the doctrine is codified in Alaska Civil
              Rule 60(b), whereby a court has the power to set aside a
              judgment for fraud upon the court. [T]he party claiming a
              fraud on the court bears the burden of proving the claim by
              clear and convincing evidence.

                    We have noted that specific attempts to define fraud on
              the court are not particularly helpful, but have nevertheless

        14
        (...continued)
v. Nichiro Gyogyo Kaisha, Ltd., 761 P.2d 713, 715 (Alaska 1988) (“This clause of
Rule 60(b) should be liberally construed to do justice where extraordinary circumstances
demand it.”).
        15
             Great Coastal Express, Inc. v. Int’l Bhd. of Teamsters, Chauffeurs,
Warehousemen & Helpers of Am., 675 F.2d 1349, 1356 (4th Cir. 1982); see also Kerwit
Med. Prods., Inc. v. N. & H. Instruments, Inc., 616 F.2d 833, 836-37 (5th Cir. 1980)
(“Only a small number of those acts that can be considered fraud amount to ‘fraud upon
the court,’ as that phrase is used in [federal] Rule 60(b).”). Federal Rule of Civil
Procedure 60(b) is substantively parallel to Alaska Rule of Civil Procedure 60(b).

                                            -8-                                     7040

              consistently recognized that [a] fraud upon the court may
              only be found in the most egregious circumstances involving
              a corruption of the judicial process itself. Similarly, we have
              adopted the view that the drafters of Rule 60(b) viewed fraud
              upon the court as referring to very unusual cases involving
              far more than an injury to a single litigant.[16]
              Elsewhere we have noted that fraud on the court “includes behavior which
defiles the court itself . . . . The adjudicative integrity of a court may be defiled by the
behavior of parties or attorneys which results in depriving adverse parties of substantive
rights.”17
              In Hazel-Atlas Glass Co. v. Hartford-Empire Co., the United States
Supreme Court addressed the question of fraud on the court when considering a
fraudulently prepared and published article used to support a pending application before
the U.S. Patent Office.18 The Court held that the lower courts should have set aside a
patent infringement judgment obtained with the fraudulently prepared article that had
supported the patent.19 It held that the party’s actions regarding the article were a fraud
on the court because they were “a deliberately planned and carefully executed scheme
to defraud not only the Patent Office but the Circuit Court of Appeals.”20 The Hazel-
Atlas Court emphasized that
               [t]his matter does not concern only private parties. There are
              issues of great moment to the public in a patent


       16
            345 P.3d 76, 85-86 (Alaska 2015) (alterations in original) (internal
quotation marks omitted).
       17
              Mallonee, 502 P.2d at 438.
       18
              322 U.S. 238, 240 (1944).
       19
              Id. at 250.
       20
              Id. at 245.

                                            -9-                                       7040

             suit. Furthermore, tampering with the administration of
             justice in the manner indisputably shown here involves far
             more than an injury to a single litigant. It is a wrong against
             the institutions set up to protect and safeguard the public,
             institutions in which fraud cannot complacently be tolerated
             consistently with the good order of society.[21]
             We adhered to these principles in O’Link v. O’Link when we rejected a
claim of fraud on the court based on a party’s failure to disclose evidence regarding
property value, ruling that the matter “was only between the two parties and did not
involve a direct assault on the integrity of the judicial process.”22 Other jurisdictions
have similarly observed that “fraudulent conduct such as perjury or non-disclosure by
a party, standing alone, is insufficient to make out a claim for fraud on the court”23
because it “amounts to [nothing] more than fraud involving injury to a single litigant.”24
             Here, the superior court did not abuse its discretion in concluding that
David and Cynthia’s 1986 dissolution was a fraud on the court. It determined that the
1986 dissolution was a sham because the parties only filed for dissolution to shield
otherwise marital property from David’s bankruptcy, a motivation that neither party
contests. Because David and Cynthia dissolved their marriage to protect marital property
from collection by creditors, their fraud “does not concern only private parties”25 and




      21
             Id. at 246 (citation omitted).
      22
             632 P.2d 225, 231 (Alaska 1981).
      23
             Cvitanovich-Dubie v. Dubie, 254 P.3d 439, 456 (Haw. 2011).
      24
             Gleason v. Jandrucko, 860 F.2d 556, 560 (2d Cir. 1988).
      25
             Hazel-Atlas Glass Co., 322 U.S. at 246.

                                          -10-                                      7040

“involve[s] far more than an injury to a single litigant.”26 Like the patent infringement
proceedings which were the focus of the fraud on the court in Hazel-Atlas, bankruptcy
proceedings are “institutions set up to protect and safeguard the public, institutions in
which fraud cannot complacently be tolerated consistently with the good order of
society.”27 Cynthia and David disrupted this good order by attempting to shield assets
from creditors through a sham dissolution. This behavior by the parties sullied “[t]he
adjudicative integrity”28 of the superior court because it deprived adverse parties —
creditors — of their substantive rights to collect debts. Thus the superior court did not
abuse its discretion in determining that Cynthia and David’s sham dissolution was a
fraud on the court.
             2.       Relief under Rule 60(b)(6)
             In Juelfs v. Gough we held that “[u]nlike Rule 60(b)(3) fraud, which can
be brought by the court at any time, subsection (6) requires a motion be made by one of
the parties.”29 Cynthia argues that the superior court therefore abused its discretion by
granting David relief under Rule 60(b)(6) when David did not explicitly rely on that
provision. But Juelfs did not require that a motion for relief from judgment specify that
such relief is sought under Rule 60(b)(6), and there we construed a husband’s opposition
to his former wife’s action as such a request even though the husband did not pinpoint




      26
            Alaska Fur Gallery, Inc. v. First Nat’l Bank Alaska, 345 P.3d 76, 86
(Alaska 2015) (quoting Murray v. Ledbetter, 144 P.3d 492, 499 (Alaska 2006)).
      27
             Hazel-Atlas Glass Co., 322 U.S. at 246.
      28
             Mallonee v. Grow, 502 P.2d 432, 438 (Alaska 1972).
      29
             41 P.3d 593, 597 (Alaska 2002) (footnote omitted).

                                          -11-                                     7040

Rule 60(b)(6) in his request for relief.30 We now clarify that the trial court can grant a
motion for relief from a judgment, order, or proceeding if it was based on a fraud on the
court, even if a party’s request for relief does not take the explicit form of a
Rule 60(b)(6) motion. This authority is necessary for the superior court to meet its
responsibility to uphold the court’s integrity.
               3.    Reasonable time for granting relief under Rule 60(b)(6)
               Cynthia also argues that relief was unavailable under Rule 60(b)(6) because
David’s motion for relief was not made within a “reasonable time,” as the rule requires.
David responds that the superior court ruled properly within its broad discretion to grant
relief.
               Cynthia suggests that the time frame we should use to evaluate whether
David sought relief in a “reasonable time” is the time between the parties’ 1986
dissolution and David’s 2010 motion seeking relief from the child support that had
accrued since that sham dissolution — a 24-year gap. Conversely, David argues that the
time frame at issue is the brief, one-month time period between when he was notified of
Cynthia’s child support enforcement action in August 2010 through a letter from CSSD
and his September 2010 filing of a suit to contest the support collection. David argues
that “[t]he issue of child support never came up when the parties were living together as
husband and wife until 2007. When the issue arose in 2010 it was promptly contested
within a reasonable time.”




          30
              See id. (noting that an opposition in which a party claimed sole custody of
a pet was in the pet’s best interest should be “construe[d] . . . as such a request” under
Rule 60(b)(6) because “[s]uch language is enough to warrant the trial court’s action”).

                                           -12-                                     7040

                   Relief under Rule 60(b)(6) must be requested within a “reasonable time”
and “be made seasonably in light of all the circumstances and interests involved.”31
“What constitutes reasonable time necessarily depends on the facts in each case. Courts
consider whether the party opposing the motion has been prejudiced by the delay in
seeking relief and whether the moving party had some good reason for failing to act
sooner.”32 We have held that the trial court did not abuse its discretion by finding
reasonable delays ranging from 17 months33 to 17 years.34 In Mallonee v. Grow, we
noted that “[t]he time limitations on actions or motions seeking the rectification of
injustices arising from judgments or orders obtained through fraud on the issuing court
should be as broad as that court’s power to correct such wrongs.”35
                   The superior court did not abuse its discretion in granting Rule 60(b)(6)
relief.        Cynthia, the party opposing relief from the child support order, was not
prejudiced by the delay because she never sought child support during the years when
David was living with her and they were holding themselves out as husband and wife.




          31
                   Mallonee, 502 P.2d at 437.
          32
              Rowland v. Monsen, 135 P.3d 1036, 1040 (Alaska 2006) (quoting Harris
v. Westfall, 90 P.3d 167, 173 (Alaska 2004)); see also Mallonee, 502 P.2d at 437
(“When, as in the instant case, we must determine whether or not a time period is
reasonable we must consider the interests of the parties and of the courts.”).
          33
            Cox v. Floreske, 288 P.3d 1289, 1292-93 (Alaska 2012) (motion under
Rule 60(b)(5)).
          34
            See Inman v. Inman, 67 P.3d 655, 659 (Alaska 2003) (motion under
Rule 60(b)(4)).
          35
502 P.2d at 437.

                                                -13-                                  7040

                 4.     In Pari Delicto
                 Finally, Cynthia argues that the superior court’s ruling impermissibly
“rewarded David for his fraud” and thus violated the doctrine of in pari delicto, which
precludes court remedies for wrongdoers in the case of “equal or mutual fault.”36 That
defense has been applied to provide that “where the parties to a suit have been guilty [of]
fraud in connection with the subject matter of the litigation and are in pari delicto, the
court of equity . . . will leave them as it finds them, refusing its aid to either.”37 The
doctrine of in pari delicto is “grounded on two premises: first, that courts should not
lend their good offices to mediating disputes among wrongdoers; and second, that
denying judicial relief to an admitted wrongdoer is an effective means of deterring
illegality.”38
                 But the doctrine does not limit the superior court’s authority to right wrongs
in fulfillment of its responsibility to uphold the court’s integrity, nor should it be used
to require that one wrongdoer pay child support to the other when the parties were not
living apart and continued to function as a marital unit. Here, David was “an active,
voluntary participant in the unlawful activity that is the subject of the suit,”39 and so was
Cynthia. But Cynthia and David’s fraud offended the integrity of the bankruptcy
proceedings and creditor protections, and thus may have interfered with the protection
of the investing public. As a result, the doctrine of in pari delicto does not preclude the


       36
                 BLACK ’S LAW D ICTIONARY 911 (10th ed. 2014).
       37
           Baker v. Nason, 236 F.2d 483, 489 n.8 (5th Cir. 1956) (quoting 23 A M . JUR .
FRAUD AND D ECEIT § 183 (1956)).
       38
            Bateman Eichler, Hill Richards, Inc. v. Berner, 472 U.S. 299, 306 (1985)
(footnote omitted).
       39
                 Pinter v. Dahl, 486 U.S. 622, 633 (1988).

                                              -14-                                       7040

superior court’s remedy here.40
       B.	    The Superior Court Did Not Abuse Its Discretion In Setting Aside
              Child Support Arrears And Ordering Child Support As Of The 2007
              Date Of The Parties’ Final Separation.
              The superior court ordered that David only owed child support as of 2007,41
the date when the parties actually separated, instead of 1986, the date of the parties’ sham
dissolution. Cynthia argues that this retroactive vacation of child support violates federal
and state law. She points to Alaska Civil Rule 90.3(h)(2), which states that “[c]hild
support arrearage may not be modified retroactively” unless paternity is disestablished.
Cynthia also points to 42 U.S.C. § 666, which requires states to adopt procedures to
prohibit retroactive reduction of child support obligations in order to be eligible for
federal grants.42 We have previously recognized that, “[i]n general, Alaska and federal
law prohibit courts from retroactively modifying child support orders.”43 David asks that
we affirm the superior court’s order with regard to child support.44


       40
             See id. (holding that the defense of in pari delicto is unavailable if
preclusion of the suit interferes with protection of the investing public).
       41
              Though the superior court concluded that David owed child support during
the period from 1997-2001 that the parties were separated, it concluded that David had
already paid that support.
       42	
              See 42 U.S.C. § 666(a)(9)(C) (2012).
       43
            Skan v. State, Dep’t of Revenue, Child Support Servs. Div., Mem. Op. & J.
No. 1329, 2009 WL 279097, at *3 (Alaska Feb. 4, 2009).
       44
            David also argues that Cynthia surpassed the five-year time limitations in
AS 09.35.020 and Alaska Civil Rule 69(d) for enforcing child support judgments. But
judgments can be executed upon beyond those time limits if “good cause” is
demonstrated for the delay. See, e.g., State, Dep’t of Revenue, Child Support
Enforcement Div. ex rel. Inman v. Dean, 902 P.2d 1321, 1324 (Alaska 1995). Because
                                                                        (continued...)

                                           -15-	                                      7040

                We briefly considered whether “Rule 90.3(h)(2)’s prohibition on retroactive
modification applies where a party seeks relief from judgment under Rule 60(b)” in
Aldrich v. Aldrich.45 In Aldrich we held that “to the extent that [one parent’s] motion for
past child support would be interpreted solely as a motion to modify child support under
Rule 90.3(h), Rule 90.3(h)(2) bars the retroactive modification that he seeks.”46 Cynthia
thus argues that the superior court abused its discretion in granting David relief from
child support arrears.
                But Rule 90.3(h)(3) provides an exception to Rule 90.3(h)(2)’s bar on
retroactive modification.47 We have explained that this exception provides that, “if the
child or children live with the obligor parent, with the consent of the obligee parent, for
a period greater than nine months, and the obligor parent does not make support
payments during that time, then the obligee parent may not collect the arrears.”48 In
Murphy v. Murphy, we stated that this rule is “based on principles of equitable estoppel”
and “would give [an obligor parent who lived with her children] a defense if [the parent
who is owed child support] were seeking to collect child support arrears that had not yet
been paid.”49

       44
         (...continued)
the superior court made no finding as to whether good cause existed here and we resolve
the child support issue on other grounds, we do not consider this argument.
      45
                286 P.3d 504, 508 n.19 (Alaska 2012).
       46
                Id.
       47
             See Webb v. State, Dep’t of Revenue, Child Support Enforcement Div. ex
rel. Webb, 120 P.3d 197, 199 (Alaska 2005).
       48
                Id. (footnote omitted).
      49
                Mem. Op. & J. No. 1192, 2004 WL 2680926, at *4 n.12 (Alaska Nov. 24,
                                                                       (continued...)

                                            -16-                                     7040

             Although Rule 90.3(h)(3) is not directly applicable here because it requires
that the obligor parent have “primary physical custody,” which David and Cynthia
appeared to share during the periods at issue since they were living with their children
as a family, the policy interest behind this exception governs our ruling affirming the
superior court. That interest applies because David lived with Cynthia and his children
from 1986 to 1997 and 2001 to 2007, and he supported them between 1997 and 2001.
“We have previously stated that when ‘a straightforward application of [a court] rule
yields [an] extreme or absurd . . . result,’ it may ‘require us to bend the plain language
of the rule.’ ”50 In Webb v. State, we refused to bend the plain language of Rule 90.3
because “[r]etroactively modifying the child support order to permit Webb to evade his
child support obligations would result in a windfall to Webb and deprive the children of
funds to which they are entitled.”51 Here, however, because David lived with and
provided financial support for his children from 1986 to 1997 and 2001 to 2007, and
actually did pay child support from 1997 to 2001, the superior court’s grant of relief
creates no windfall to David and does not deprive his children of funds to which they are
entitled. As a result the superior court did not abuse its discretion in setting aside
David’s child support arrearage for the time the parties lived together as a family.
             Cynthia also challenges as a fraudulent conveyance David’s transfer of
property to his new wife for $10. The superior court found that David’s transfer of a
property to his new wife for $10 “was done with the intent to keep the majority of the



      49
        (...continued)
2004) (citing Civil Rule 90.3(h)(3)).
      50
            Webb, 120 P.3d at 199 (alterations and omission in original) (quoting
Mundt v. Nw. Explorations, Inc., 963 P.2d 265, 270 (Alaska 1998)).
      51
             Id. at 200.

                                          -17-                                      7040

property unavailable to the recently renewed child support case and garnishment by
[CSSD].” But because the superior court found that Cynthia “was not owed any child
support,” it reasoned that “no remedy is necessary.” We affirm the superior court’s order
regarding child support and thus we do not need to address Cynthia’s fraudulent
conveyance claims.
V.    CONCLUSION
             Because the Fernandezes committed a fraud on the court by filing a sham
dissolution in 1986, we AFFIRM the superior court’s order.




                                          -18-                                     7040